Citation Nr: 1621139	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current psychiatric disability, diagnosed as major depressive disorder with anxiety disorder, is at least as likely as not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder with anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for a psychiatric disability.  He contends that he was subjected to mental and physical abuse by a corporal while in service and this caused his current psychiatric disorder.

In this regard, in his August 2008 claim, the Veteran indicated that he was mentally and physically abused by a corporal Bunting while in service.  In a September 2008 statement, the Veteran related that his mental condition came by the fact that he could not stay in the military, not being able to run and doing normal things that a 17 year old did; his fellow marines harassed him by stating he was a non-hacker and a low life, among other things.  In a September 2009 statement, the Veteran stated "[a]s far as the mental and physical harassment the person that was doing the harassment was name Corp. Bunting.  I finally had enough of it and told him if he didn't stop I was going to kill him.  If you can find him you will get your proof of this."  In his March 2012 substantive appeal, the Veteran stated "I was assigned to the 8 inch howitzers, and Cpl. Bunting was assigned to the same unit he would come in drunk and mess with me and earlier in the morning.  He would slap me around, turned my bunk over with me in it and call me names that I wouldn't use let alone call (sic) another human being."  

A February 2010 lay statement from the Veteran's mother indicates that the Veteran "was abused and his mind got into a mental and depressed stated (sic)."  She stated when the Veteran returned home, he was a changed person and he was mentally very disturbed.

During a March 2014 VA examination, the Veteran described that during basic training, he was mistreated by a corporal Bunting who would push the Veteran off his top bunk, causing him to fall to the ground, toss a trash can at him, and push and slap him around.  The Veteran sometimes felt afraid that he might get killed accidentally because the corporal was often drunk at night when he did this.  The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as stressor events during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service stressors to be credible as they are consistent throughout the record.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for a psychiatric disability.  

Here, the Veteran has a current diagnosis of major depressive disorder with anxiety distress and with co-occurring personality disorder, as evidenced by a March 2014 VA mental disorders examination.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Additionally, VA mental health treatment records dated from May 2008 consistently show diagnoses of recurrent major depressive disorder and anxiety disorder (posttraumatic stress disorder (PTSD) symptoms) on Axis I, as well as personality disorder on Axis II.

The record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.  

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed psychiatric disability to his service.  In a March 2011 VA mental health physician note, the Veteran's VA mental health therapist, .S.D., provided the following details about the Veteran's military trauma:

What happened when he was a private was that a corporal, his supervisor, would come in drunk in the early hours of the morning, pull off his mattress and physically assault him-" about an every night thing."  This happened for about two months.  In regard to fear, he said "I was afraid of what he could do to me; he was my boss.  I was afraid that he would kill me unintentionally while drunk."  He said "that's why I'm a pop up sleeper" meaning that he awakens during the night.  He said after the abuse "I kind of got on with my life."  Part of the distress related to the physical assault was that it reminded him of his childhood trauma.  The prominent symptom he reported after the military and before his sons died was anger-"then as the trauma grew I got to where I am now."

S.D. then gave a diagnosis is anxiety disorder, not otherwise specified (NOS) with PTSD and generalized anxiety disorder (GAD) symptoms, and opined that "[w]hile [the Veteran] has had other traumatic events such as the childhood abuse and both of his sons' deaths, considering the ongoing nature of the physical assaults in the military and his distress related to it, it is as likely as not that his symptoms are related to the service."  Similarly, in a December 2012 letter, S.D. provided an opinion that "[i]n previous records, I have noted the link between between (sic) [the Veteran's] current depression, not being able to stay in the military and his military trauma previously report.  Considering the ongoing nature of the physical assaults in the military and his fear and distress related to it, I assess it is as least as likely as not that his symptoms are related to the incidents which occurred over time in the service."

In contrast, a March 2014 VA examiner opined that the Veteran's current diagnoses are found to be less likely than not related to his military service, "because they are more than 50 % probably related to his health problems, his frustration over his SS[A] and VA disability claims, his financial problems, his grief over his sons' deaths, the loss of his business, and other life stressors, all of which outweigh any current effects from his in-service mistreatment."

In reconciling the conflicting opinions of record, the examiner pointed out the fact that out of the total VA mental health treatment notes, a substantial portion of them, if not almost all of them, mentioned the Veteran's sons' death, his financial problems, his frustration over his SSA and VA claims, his health problems, marital/family tensions, and to a much smaller degree, his childhood sexual abuse and his in-service treatment.  The examiner stated "[t]hese substantial records significantly outweigh the above-referenced 3/17/11-progress note and the 12/17/12-ltr, which attempt to establish a nexus between Vet's current condition and his military service."

In response, S.D. wrote in an October 2014 letter, that L.P. (nurse practioner), as the Veteran's behavioral health medication prescriber and herself as his mental health therapist have been following the Veteran since 2008, over six years, and that he has consistently had symptoms of both depression and anxiety.  She further noted that "[w]hile [the Veteran] has had other stressors as noted in his [VA] examination, his military experience which led him to believe his life was in danger was a significant life changing experience for him and is a major contributor to the impairment in his overall mental wellbeing.  Ms. P. and I have collaborated on asking [the Veteran] to follow up with appealing his denial for a service connection for his depression and anxiety."

The Veteran's primary care physician, Dr. J.F. also weighed in with the following opinion:

I told [the Veteran] that within the course of any basic training one could claim harassment and abuse but that is one of the purposes of the training to bring all to a level playing field and learn the things needed to survive on the modern battlefield.  [The Veteran] told me that a drill instructor gave him special attention and in my opinion more than just basic training.  [The Veteran] was separated and isolated by this drill instructor which made it difficult for [the Veteran] to report this.  During the time in basic he became depressed which is as likely as not one cause of his lifelong depression due to this physical, emotional and verbal abuse.  Due to the fact that [the Veteran] was isolated and he was only 17 years old at this time he took pretty much everything as "the way he was/is."  Again I feel that this abuse by the drill instructor was a significant source of [the Veteran]'s depression that he has suffered since that time.

The Board finds the foregoing opinions to be well-reasoned and persuasive for different reasons.  The March 2014 VA examiner, as a licensed psychologist, would have more specialized knowledge and expertise in the field of psychiatry, than the Veteran's VA primary care physician and his mental health therapist, and the Board is impressed with the thorough review of the evidence and in-depth analysis provided by the examiner.  Nevertheless, the Board finds the collaborative opinion provided by the Veteran's VA health providers very convincing in light of the reported history provided by the Veteran and their clinical experience with the Veteran over the last eight years now.

In this regard, the Veteran explained in a July 2014 letter that some of the things may have been taken out of context by the VA examiner.  He reported that he did not like talking about his military experience because he felt ashamed that he let it happen to him as a man.  He stated "I could not do anything about it and had to take it because if I was afraid of going to the base jail.  I felt helpless and get very angry when I think about what happen (sic)."  He added that he would still wake up at night from dreams of being pushed off the top bunk by the corporal.  He also stated that he was in fear for his life while the harassment was happening in service. 

Based on the foregoing, the Board finds that neither of the medical nexus opinions is more probative than the other opinions.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for major depressive disorder with anxiety disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for major depressive disorder with anxiety disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


